Citation Nr: 0202180	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  00-24 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1975 to June 
1976.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  A March 1994 Board decision found that new and material 
evidence had been presented to reopen a claim for service 
connection for schizophrenia but found that the record did 
not establish that schizophrenia was incurred in service on a 
direct or presumptive basis; this is the last final decision 
adjudicating this issue on any basis. 

3.  Evidence received since the March 1994 Board decision in 
the form of a February 1996 report from a psychologist who 
indicated the veteran's first psychotic episode occurred 
within one year of separation from service and that he became 
too disabled to sustain substantial gainful employment as a 
result of this disability in that year is neither cumulative 
nor redundant, and by itself and in connection with evidence 
previously assembled is, assuming its credibility, so 
significant that it must be considered to fairly decide the 
merits of the claim for entitlement to service connection for 
schizophrenia. 

4.  There is no contemporaneous clinical evidence to support 
the February 1996 psychologist's assertion that a psychotic 
episode was demonstrated during the first year after service 
or that this disability rendered the veteran unfit for 
substantial employment within one year of service.  

5.  The evidence of record weighs against a conclusion that 
schizophrenia was demonstrated in service or within one year 
of service.  


CONCLUSIONS OF LAW

1.  The March 1994 Board decision which denied service 
connection for schizophrenia is final.  38 C.F.R. § 20.1100 
(2001).

2.  Evidence received subsequent to the March 1994 Board 
decision is new and material; thus, the legal criteria for 
reopening the claim for service connection for schizophrenia 
are met.  38 U.S.C.A. §§ 1110, 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (2001). 

3.  Schizophrenia was not incurred in service and cannot be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001), and the implementing 
regulations published at 66 Fed. Reg. 45620, 45630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  The VCAA eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  The veteran was notified of the evidence required 
for a grant of his claim by rating decision dated in March 
2000, statement of the case dated in November 2000, and 
supplemental statement of the case dated in November 2001.  
The Board concludes that the discussion therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, codified 
at 38 U.S.C.A. § 5103A.  With respect to new and material 
evidence claims, section 5103A of the VCAA, states that 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title."  The necessary 
evidence, to include the service medical records, private and 
VA clinical records, and reports from the Social Security 
Administration, has been obtained by the RO, and there is no 
specific reference to any other pertinent records that need 
to be obtained.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 


II. Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 1991).  There are some 
disabilities, including schizophrenia, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Decisions of the Board are final, and in the absence of clear 
and unmistakable error, a previously denied claim can only be 
reopened upon the submission of new and material evidence.  
When new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  

The Court has also held that VA must determine if new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 1991); and if the claim is 
reopened, the VA must then determine whether the VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  For claims received prior to August 29, 2001, 
which is the case here, new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  New evidence submitted to reopen a 
claim will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Upon reopening the 
claim, consideration on the merits is to be undertaken. 

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury, 
disability, or death.  Hodge,155 F.3d at 1363.  As an aside, 
the Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  However, these 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case, as this appeal stems from a claim filed in 1996.  

Applying these criteria to the veteran's claim, a March 1994 
Board decision found that new and material evidence had been 
presented to reopen a claim for service connection for 
schizophrenia but that the record did not establish that 
schizophrenia was incurred in service on a direct or 
presumptive basis.  This is the last decision adjudicating 
this issue on any basis, and is thus "final."  38 U.S.C.A. 
§ 20.1100.  

The veteran filed a claim for service connection for paranoid 
schizophrenia in 1996.  Given the March 1994 Board denial, 
this claim should have been viewed by the RO as a claim to 
reopen the issue of entitlement to service connection for 
schizophrenia, and determined whether there was new and 
material evidence to reopen the claim; instead, the RO 
adjudicated the claim on its merits, without reference to the 
principles concerning new and material evidence outlined 
above.  Thus, the Board must first determine whether new and 
material evidence has been presented to reopen the veteran's 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir 1996).

The Board concludes that new and material evidence has been 
presented to reopen the veteran's claim in the form of a 
February 1996 report for the Social Security Administration 
from a psychologist who indicated the veteran's first 
psychotic episode occurred within one year of separation from 
service, and that he became too disabled to sustain 
substantial gainful employment as a result of this disability 
in that year.  As this is the first evidence of record 
suggesting the presence of schizophrenia within the one year 
presumptive period for establishing service connection for a 
psychotic disorder, the February 1996 report is neither 
cumulative nor redundant, and by itself and in connection 
with evidence previously assembled is, assuming its 
credibility, so significant that it must be considered to 
fairly decide the merits of the claim for entitlement to 
service connection for schizophrenia.  

Having found new and material evidence to have been 
presented, the Board will now address the veteran's claim 
based on a de novo review of the entire evidence of record.  
In conducting this adjudication, there is no prejudice to the 
veteran as the RO considered all the evidence in denying the 
veteran's claim and did not, as indicated above, adjudicate 
the claim under the principles with regard to new and 
material evidence or finality.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Moreover, the veteran and his attorney 
have tailored their argument to the underlying substantive 
merits of his claim; namely, entitlement to service 
connection for schizophrenia.  Therefore, the Board's 
decision to adjudicate the merits of this claim based on a de 
novo review of the entire evidence of record would not be 
prejudicial to the veteran.

The Board emphasizes again that, unlike the analysis above in 
which evidence is presumed credible for the purposes of 
determining whether it is new and material, the adjudication 
of the "merits" of the veteran's claim includes determining 
the credibility of all the evidence, including the September 
1996 psychologist's report deemed to represent new and 
material evidence.  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  It is also the  responsibility of the Board to 
determine the weight to be given to the evidence of record, 
to include medical evidence.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In this regard, the Board is free to find that a 
medical opinion is of minimal probative value if the examiner 
fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993). 

Applying these principles to the February 1996 psychologist's 
evaluation, there was no clinical evidence to support his 
assertion that the veteran sustained a psychotic episode 
within one year of service.  The clinical evidence of record, 
including the service medical records, does not reveal 
evidence of treatment for a psychotic disorder until February 
1978.  Having found no evidence to support the assertion with 
regard to the presence of schizophrenia within one year of 
service contained in the February 1996 psychologist's report, 
the Board finds this report to have minimal, if any, 
probative value.  Cathell, 8 Vet. App. at 539; Owens, 7 Vet. 
App. 429; Sklar, 5 Vet. App. at 140 (1993); Guerrieri, 4 Vet. 
App. at 467.  

The veteran's attorney has claimed that additional clinical 
evidence not of record at the time of the March 1994 Board 
decision, namely a report from a March 1978 evaluation by a 
private social worker, supports the conclusion that 
schizophrenia was present within one year of service because 
it is stated on this report that the veteran was terminated 
from his job within one year of service because he was a 
"disturbance to others and was not doing his job."  
Affidavits from the veteran and his mother describing 
psychotic symptoms within one year of service have also been 
recently submitted.  While this does represent "positive" 
evidence, it is outweighed by the objective "negative" 
clinical evidence of record, namely the silent service 
medical records and lack of any contemporaneous clinical 
evidence showing treatment for schizophrenia within one year 
of service.  

Whether the veteran was or was not fired within one year of 
service for being a "disturbance," absent any clinical 
evidence of a psychotic disorder within one year of service, 
this does not represent sufficient evidence to reasonably 
conclude that schizophrenia was manifested to a degree of 10 
percent or more within one year of service.  As for the 
affidavits, they are of minimal probative value given the 
lack of any contemporaneous evidence of treatment for a 
psychiatric disorder in service or within one year of 
separation from service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Moreover, the probative weight of the 
testimony asserting psychotic episodes during and within one 
year of service presented at the July 1993 hearing is 
overcome by the negative evidence.  Id.  In short, as the 
"negative" evidence outweighs that of the "positive," the 
claim for service connection for schizophrenia must be 
denied.  


ORDER

The claim for service connection for schizophrenia is 
reopened.  

Entitlement to service connection for schizophrenia is 
denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

